 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    LEONEL GONZALEZ and JONATHAN                        Case No. 1:18-cv-01046 LJO JLT
      BASULTO,
12                                                        ORDER CLOSING CROSS-ACTION (Doc.
                     Plaintiffs,                          35) FILED BY GILBERTO VIZCAINO
13                                                        RODRIGUEZ AND ANA PATRICIA
             vs.
14                                                        RODRIGUEZ
      JAG TRUCKING, INC. et al.,
15                                                        (Doc. 101)
                  Defendants.
16    ____________________________________
17    JAG TRUCKING, INC. and JOSHUA
      NICHOLSON,
18
                     Plaintiffs,
19
             vs.
20
      JUAN CARLOS A. HERNANDEZ &
21    FRANCISCO JAVIER JIMENEZ TAPIA
      DBA PITUFOS TRANSPORT, et al.,
22
                     Cross-Defendants.
23

24          Gilberto Vizcaino Rodriguez and Ana Patricia Rodriguez have filed a notice of voluntary
25   dismissal (Doc. 101) of their cross-complaint brought against JAG Trucking and Joshua
26   Nicholson (Doc. 35). Neither cross-defendant have answered the cross-complaint or otherwise
27   responded to it. Thus, according to Fed. R. Civ.P. 41, the dismissal is effective without an order
28   of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Therefore, the Clerk


                                                      1
 1   of the Court is DIRECTED to close this action. Thus, according to Fed. R. Civ.P. 41, the
 2   dismissal is effective without an order of the Court. Wilson v. City of San Jose, 111 F.3d 688,
 3   692 (9th Cir. 1997). Therefore, the Clerk of the Court is DIRECTED to close this cross-action in
 4   its entirety.

 5

 6

 7   IT IS SO ORDERED.

 8       Dated:      June 17, 2019                            /s/ Jennifer L. Thurston
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
